DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-18 are presented for restriction/election.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.  Claims 1-17, drawn to an apparatus, classified in USPC 310/15, CPC: H02k33/18.
Group II. Claim 18, drawn to a method, classified in USPC 29/596, CPC: H02K15/14.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product/casing  can be made by cutting, molding, bolting, sheeting.  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The groups as claimed would require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The groups as claimed require a separate classification thereof.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Species Restrictions
If group I is elected, a further election of species is required.
This application contains claims directed to more than one species/Combination/Subcombination of the generic invention. 
The A species are as follows: 
Figure-1 A vibrating actuator (see P[0036]).
Sub1
SubFig.2A: variation of structure of Chassis of 110 (250) (see P[0038]).
SubFig.2B: Another variation of structure of Chassis of 260 (see P[0038]).
SubFig.2C: Another variation of structure of Chassis of 270 (see P[0038]).
Sub2
2ndSubFig.5A: variation of Magnet and coil structure (see P[0042]).
2ndSubFig.5B: ANOHTER variation of Magnet and coil structure (see P[0042]).
2ndSubFig.5C: ANOHTER variation of Magnet and coil structure (see P[0042]).
2ndSubFig.5D: ANOHTER variation of Magnet and coil structure (see P[0042]).
2ndSubFig.5E: 
2ndSubFig.5F: ANOHTER variation of Magnet and coil structure (see P[0042]).
Sub3
3rdSubFig.7: variation of first and second elastic members structure (see P[0045]).
3rdSubFig.7A: ANOHTER variation of first and second elastic members structure (see P[0045]).
3rdSubFig.7B: ANOHTER variation of first and second elastic members structure (see P[0045]).
3rdSubFig.7C: ANOHTER variation of first and second elastic members structure (see P[0045]).
When electing species, A, 3 sub-combinations are selected from Sub1-Sub3.
The B species are as follows: 
Figure-9 ANOTHER embodiment of vibrating actuator WITH GUIDING MAGNETS (see P[0046]).
The C species are as follows: 
Figure-11 ANOTHER embodiment of vibrating actuator WITH compact structure (see P[0049]).
The D species are as follows: 
Figure-12 Yet, ANOTHER embodiment of vibrating actuator WITH compact structure (see P[0050]). 
 The species/combinations/subcombination are independent or distinct because the casing, magnet arrangements, coils and structure are various and different from each other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/             Primary Patent Examiner, Art Unit 2834                                                                                                                                                                                           

S